IN THE COURT OF APPEALS OF TENNESSEE
                        AT NASHVILLE
                                                       FILED
                                                          July 1, 1998
WILLIAM P. WILLIAMS,                     )
                                                       Cecil W. Crowson
                                         )
                                                      Appellate Court Clerk
      Plaintiff/Appellee,                )
                                         )   Appeal No.
                                         )   01-A-01-9711-CH-00679
VS.                                      )
                                         )   Wilson Chancery
                                         )   No. 7297
WANDA C. WILLIAMS,                       )
                                         )
      Defendant/Appellant.               )


      APPEALED FROM THE CHANCERY COURT OF WILSON COUNTY
                    AT LEBANON, TENNESSEE

                THE HONORABLE C. K. SMITH, CHANCELLOR




CLARA WILLIS BYRD
105½ South Cumberland Street
Lebanon, Tennessee 37087
     Attorney for Plaintiff/Appellee

CLARK LEE SHAW
2525 Lebanon Road
Nashville, Tennessee 37214
      Attorney for Defendant/Appellant




                            AFFIRMED AND REMANDED




                                             BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
KOCH, J.


                               OPINION
             This is a child support case. The Chancery Court of Wilson County set

the mother’s obligation of support at $723.00 per month. The mother appeals and

asserts that the evidence preponderates against the trial court’s finding. We affirm

the judgment below.



                                         I.



             The parties were divorced in the Chancery Court of Wilson County on

June 2, 1988. In 1994 the chancellor awarded custody of the parties’ three children

to the father and set child support at $550 per month. In 1996 the father petitioned

for an increase in child support and the mother counterclaimed for a decrease. The

court found that the mother has the capability to earn $2200 per month, and raised

her child support obligation to $723.00 per month.



                                         II.



             The only issue raised on appeal is whether the evidence supports the

trial court’s findings. The findings are presumed to be correct, unless the evidence

preponderates against them. Rule 13(d), Tenn. R. App. Proc.



             The mother is a realtor and she earns commissions on property sales.

She is also an investor in real property, buying houses for renovation, rental, and

resale. Her financial statements for 1995 showed an anticipated income of $45,000

in salary and wages and $36,000 in rental income. Taking her rental expenses into

account, the statement showed a net income of $40,000. She filed an identical

statement in August of 1996 and showed a projected income of $70,000 from

commissions and bonuses plus another $66,000 from rental income. For the same

year she projected that taxes, living expenses, rental expenses, and something called

“other business expenses” would amount to $98,000. The difference shown in a slot


                                        -2-
for net cash flow was $28,000. Her net worth increased by $121,350 from 1995 to

1996.



             Her income tax returns for the same years, filed jointly with her husband,

do not show any income to speak of. But after hearing all the proof, the chancellor

found the following:

                    I just don’t think that the burden of proof has been
             carried either way to the extent that you two would have
             me to believe that. I believe that the burden of proof
             shows, she’s not -- she’s got the capability of making at
             least $2,200 a month. I don’t think the burden of proof
             has been carried to the extent to convince me that she’s
             making $60,000 a year; nor has the burden of proof been
             carried to make me feel like she can only make $7,000 a
             year. You know, I just don’t believe either of you carried
             that burden of proof.

                     I feel like that the proof is, is that her child support
             should be set on the gross income of $2,200 a month,
             and that’s actually -- the average of those two would be
             2,100 and something, but I’ve taken into consideration the
             fact that she’s not providing health insurance. So I’ve just
             rounded that up to $2,200, and I’ll require her to pay $723
             a month.



             We cannot say that the evidence preponderates against the chancellor’s

findings.




             We affirm the judgment of the trial court and remand the cause to the

Chancery Court of Wilson County for any further proceedings necessary. Tax the

costs on appeal to the appellant.




                                           _________________________________
                                           BEN H. CANTRELL, JUDGE

                                          -3-
CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_____________________________
WILLIAM C. KOCH, JR., JUDGE




                                -4-